Citation Nr: 1436560	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-45 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether or not the debt in the amount of $2,221.33, created due to incarceration was valid. 

2.  Entitlement to waiver of the recovery of VA compensation and pension benefits in the amount of $2,221.33. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to December 1993.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 Decision on Waiver of Indebtedness of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran withdrew a request for hearing before the local RO.  See statement dated in February 2010.  Consequently, there are no outstanding hearing requests of record.

In a letter received in February 2010, the Veteran challenged the creation of a debt of $593.60.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The record compiled for appellate review of this matter to this point is incomplete.  The Board notes the Committee on Waivers and Compromises granted a partial waiver of the indebtedness leaving a remaining debt of $2,221.33.  See Decision dated in June 2009.    The Veteran contends that between the date of his incarceration in November 2005 to October 2009 he was owed approximately $4,050.00, in VA benefits and that during this time period he only received $66.00 (in 2009).  He claims he could not owe a debt to VA as compensation was not paid and in fact, is owed to him. 

While the Board is aware that there is an audit worksheet dated in September 2009 associated with the claims file showing a debt of $2,221.33, between December 1, 2005, and May 30, 2006, it is not clear whether payment of the funds to the Veteran was actually completed.  There is a copy of a check sent to the Veteran at the Washington C. I. in the amount of $11.00, with a notation from the mailroom that the check was sent to the wrong address and that it was the "last check" the mailroom would forward to the Inmate Bank in Tallahassee and that any future checks would be returned to the sender.  On Remand, the RO is to verify how the payments were made to the Veteran and if the amounts were actually received.  

The Veteran is disputing the debt.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the creation issue should precede consideration of the waiver issue.

As a final matter, the Board  notes that the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the Veterans Claims Assistance Act (VCAA), with its expanded duties, was not applicable to waiver issues, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, the Court has not indicated if VCAA applies to creation issues.  Thus, a VCAA letter should be issued as to the creation issue.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).  
 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA with regard to the creation issue only.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

2.  The RO should verify how payments of VA compensation benefits in the calculated amount of $2,221.33, were paid to the Veteran (e.g. record of electronic transfer, copies of cashed checks, etc.) between December 1, 2005, and May 30, 2006.  

3.  The Veteran should be asked to submit copies of his Inmate Trust Fund at the Florida Department of Corrections between December 1, 2005, and May 30, 2006.  All requests for records must be clearly documented. 

4.  Once all the development above has been completed,  the issue of validity of the creation of the overpayment of VA compensation benefits in the calculated amount of $2,221.33, should be adjudicated by the St. Petersburg RO.  The Veteran must be provided the proper notice of any such determination and afforded the necessary time to respond. 

5.  Thereafter, if necessary, the issue of waiver of recovery of the overpayment should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



